952 So. 2d 1288 (2007)
A.N.R., A Child, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-1694.
District Court of Appeal of Florida, Fifth District.
April 13, 2007.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.

ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
This case is on remand from the Florida Supreme Court in light of V.K.E. v. State, 934 So. 2d 1276 (Fla.2006). We strike those portions of the disposition order that imposed a $201.00 "domestic violence" surcharge and a $151.00 "rape crisis" surcharge.
In all other respects, the disposition order is affirmed.
AFFIRMED; COSTS STRICKEN.
PLEUS, C.J., GRIFFIN and EVANDER, JJ., concur.